EXECUTION VERSION
DIRECTOR DESIGNATION AGREEMENT
          DIRECTOR DESIGNATION AGREEMENT, dated as of March 10, 2008 (this
“Agreement”), by and among Lubar Capital, LLC (“Investor”), and Cogdell Spencer
Inc. (the “Company”).
W I T N E S S E T H:
          WHEREAS, the Company, Cogdell Spencer LP, Goldenboy Acquisition Corp.,
MEA Holdings, Inc., Marshall Erdman & Associates, Inc. and Marshall Erdman
Development, LLC have entered into that certain Agreement and Plan of Merger
(the “Merger Agreement”) whereby Goldenboy Acquisition Corp. will be merged with
and into MEA Holdings, Inc. (the “Merger”) in accordance with the Merger
Agreement and the Wisconsin Business Corporation Law;
          WHEREAS, in connection with the Merger, the Company, Cogdell Spencer
LP and Investor have entered into an agreement (the “Contribution Agreement”)
pursuant to which the Investor has agreed to contribute certain of its shares in
MEA Holdings, Inc. to Cogdell Spencer LP (the “Contribution”) in exchange for
units of limited partnership interests issued by Cogdell Spencer LP (“OP Units”)
(or the alternative units described in the Contribution Agreement);
          WHEREAS, the Board has expanded the number of directors of the Company
so as to create a vacancy on the Board; and
          WHEREAS, in connection with the Merger and the Contribution, the
Company has agreed to support a representative designated by Investor as a
director of the Company, upon the terms and subject to the conditions set forth
in this Agreement.
          NOW, THEREFORE, in consideration of the promises and the mutual
covenants and agreement contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, each intending to be legally bound, hereby agree as follows:
ARTICLE I.
DEFINITIONS
          Section 1.1. Certain Defined Terms. In addition to the terms defined
elsewhere herein, for purposes of this Agreement, the terms below shall have the
following meanings:
     “Affiliate” means, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such specified Person. For
purposes of this Agreement, with respect to Investor, “Affiliate” shall not
include the Company or any other Person that is directly, or indirectly through
one or more intermediaries, controlled by the Company and, with respect to the

 



--------------------------------------------------------------------------------



 



Company, “Affiliate” shall not include Investor or any other Person that is
directly, or indirectly through one or more intermediaries, controlled by
Investor.
     “Beneficially Own,” “Beneficially Owned” or “Beneficial Ownership” means,
with respect to any securities, having beneficial ownership of such securities
(as determined pursuant to Rule 13d-3 under the Exchange Act, disregarding the
phrase “within 60 days” in paragraph (d)(1)(i) thereof), including pursuant to
any agreement, arrangement or understanding, whether or not in writing.
     “Board” means the Board of Directors of the Company.
     “Designation Notice” shall mean written notice from Investor to the Company
pursuant to which Investor shall notify the Company of its exercise of its right
to designate one Designee to serve as a director of the Company, which notice
shall identify such Designee therein.
     “Designation Period” means the period commencing on the date hereof and
ending on such date that Investor or its Affiliates cease to Beneficially Own at
least 75% of the OP Units (or any equity securities in the Company or its
Affiliates) issued pursuant to the Contribution Agreement.
     “Designee” shall mean any Person designated by Investor in a Designation
Notice to serve as a director of the Company, which designee shall be an officer
of Investor who is a Qualified Designee.
     “Person” means any individual, corporation, partnership (general or
limited), limited liability company, joint venture, association, joint-stock
company, trust or unincorporated organization.
     “Qualified Designee” means a Designee that qualifies as a director under
the Company’s Corporate Governance Guidelines, as the same may be amended from
time to time and is otherwise reasonably acceptable to the Company
ARTICLE II.
BOARD DESIGNATION
          Section 2.1. Designation of Director. Subject to applicable law, and
applicable stock exchange and securities market rules and regulations, the
Company agrees to take, or cause to be taken, all actions necessary to elect (or
cause to be elected) David Lubar as initial Designee. Subject to applicable law,
and applicable stock exchange and securities market rules and regulations,
during the Designation Period, following such initial election, the Company
agrees to take all actions set forth under Section 2.3 below promptly after the
receipt by the Company of a Designation Notice.
          Section 2.2. Replacement Director. Subject to applicable law, and
applicable stock exchange and securities market rules and regulations, during
the Designation Period, in the event that any Designee is unable or unwilling to
serve as a director of the Company (due to death, disability or otherwise), or
once having commenced to serve, is removed, withdraws or

- 2 -



--------------------------------------------------------------------------------



 



resigns from the Board or dies, such Designee’s replacement shall be nominated
and designated by Investor, and the Company agrees to take, or cause to be
taken, all actions necessary to cause such replacement to be elected to serve as
a director of the Company for the remaining term of Designee.
          Section 2.3. Recommendation and Solicitation of Proxies. At each vote
for the general election of directors of the Company held (whether by a meeting
or written consent of the stockholders of the Company) during the Designation
Period, following receipt of a Designation Notice, the Company shall nominate
any Qualified Designee hereof for election as a director of the Company,
provided (1) in the event that the Investor fails to send a timely Designation
Notice in order for the Company to nominate a new Designee, the Designee
currently serving as a director shall be deemed to be the Investor’s new
Designee and (2) to the extent that the Board determines that the proposed
Designee does not qualify as a Qualified Designee, Investor shall be permitted
to propose additional Designees until such time that the Board determines that a
proposed Designee qualifies as a Qualified Designee to serve as a director of
the Company.
          Section 2.4. Charter and Bylaws. The Company shall take or cause to be
taken all lawful action necessary to ensure that, at all times during the
Designation Period, the Company’s charter and bylaws (in each case, as amended
and in effect from time to time during the Designation Period) are not
inconsistent with the provisions of this Agreement.
          Section 2.5. Indemnification and Insurance.
               (a) If elected as a director, the Company shall make available to
the Designee, indemnification consistent with its current practices with respect
to other directors of the Company, including entering into an indemnification
agreement consistent with those entered into with the Company’s other directors.
               (b) The Company shall continue to maintain in full force and
effect director and officer liability insurance for the benefit of each Designee
elected as a director consistent with its current practices with respect to
other directors of the Company.
          Section 2.6. Injunctive Relief. The parties hereto hereby agree that
it is impossible to measure in money the damages which will be suffered or
incurred by Investor by reason of any breach or violation by the Company of its
obligations set forth in this Article II. Accordingly, in the event of any such
breach or violation, in addition to any other remedy at law or in equity that
Investor may have available to it, Investor shall have the right to specific
performance of such obligations.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to Investor as follows:

- 3 -



--------------------------------------------------------------------------------



 



          Section 3.1. Corporate Organization. The Company is duly organized,
validly existing and in good standing under the laws of the State of Maryland
and has all requisite corporate power to own its properties and assets and to
conduct its business as now conducted.
          Section 3.2. Authorization and Validity of Agreement. The Company has
the requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Company and the
performance by the Company of its obligations hereunder and the consummation of
the transactions contemplated hereby have been duly authorized by the Board and
all other necessary corporate action on the part of the Company, and no other
corporate proceedings on the part of the Company are necessary to authorize this
Agreement and the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by the Company and, assuming due execution
and delivery by Investor, constitutes a legal, valid and binding obligation of
the Company, enforceable against it in accordance with its terms.
          Section 3.3. No Conflict or Violation. The execution, delivery and
performance by the Company of this Agreement does not and will not (i) violate
or conflict with any provision of the articles of incorporation or bylaws of the
Company (in each case, as amended and in effect on the date hereof),
(ii) violate any provision of law, or any order, judgment or decree of any
governmental entity, or (iii) violate or result in a breach of or constitute
(with due notice or lapse of time or both) a default under any contract,
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which any of them is bound or to which any of their respective
properties or assets is subject.
ARTICLE IV.
ADDITIONAL AGREEMENTS
          Section 4.1. Term. This Agreement shall be effective as of the date
hereof and shall continue in force and effect until the expiration of the
Designation Period, at which time this Agreement shall be of no further force or
effect except as otherwise provided herein.
          Section 4.2. Notices. All notices, requests, claims, demands and other
communications required or permitted hereunder shall be in writing and shall be
given (and shall be deemed to have been duly received if so given) by facsimile,
hand delivery, mail (registered or certified mail, postage prepaid, return
receipt requested) or any courier service, in each case providing reasonable
proof of delivery. All communications hereunder shall be delivered to the
respective parties at the following addresses and facsimile numbers:
          if to Investor:
Lubar Capital, LLC
700 N. Water Street
Suite 1200
Milwaukee WI 53202
Attention: David Lubar
Facsimile: (414) 291 9061

- 4 -



--------------------------------------------------------------------------------



 



          with a copy to:
Godfrey & Kahn, S.C.
780 North Water Street
Milwaukee, WI 53202
Attention: John A. Dickens, Esq.
Facsimile: (414) 273-5198
          if to the Company:
Cogdell Spencer Inc.
4401 Barclay Downs Drive
Suite 300
Charlotte, NC 28209
Attention: Frank Spencer
Facsimile: (704) 940 2957
          with a copy to:
Clifford Chance LLP
31 West 52nd Street
New York, NY 10019
Attention: Jay L. Bernstein, Esq.
Facsimile: (212) 878-8375
          Section 4.3. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD
TO ITS PRINCIPLES OF CONFLICTS OF LAWS.
          Section 4.4. Limitations on Rights of Third Parties. Except as
otherwise set forth herein, nothing in this Agreement is intended or shall be
construed to confer upon or give any Person, other than the parties hereto and
their respective successors, any rights or remedies under or by reason of this
Agreement or any transaction contemplated hereby.
          Section 4.5. Assignment. This Agreement and the rights and obligations
hereunder may not be assigned without the prior written consent of the parties
hereto and any purported or attempted assignment or other transfer of rights or
obligations under this Agreement without such consent shall be void and of no
force or effect. This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective successors and permitted
assigns.

- 5 -



--------------------------------------------------------------------------------



 



          Section 4.6. No Joint Venture or Business Entity. Nothing expressed or
implied in this Agreement is intended or shall be construed to create or
establish a joint venture, partnership or other business entity by, among or
between the parties hereto.
          Section 4.7. Amendments. This Agreement may not be amended, modified
or altered, and no provision hereof may be waived, in any such case in whole or
in part, except by a subsequent writing signed by the parties hereto.
          Section 4.8. Severability. In the event that any part of this
Agreement is declared by any court or other judicial or administrative body of
competent jurisdiction to be null, void or unenforceable, said provision shall
survive to the extent it is not so declared, and all of the other provisions of
this Agreement shall remain in full force and effect.
          Section 4.9. Headings. The headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
          Section 4.10. Counterparts. This Agreement may be executed and
delivered (including by facsimile transmission) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
[remainder of page left blank]

- 6 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Board
Designation Agreement to be duly executed as of the day and year first above
written.

                  LUBAR CAPITAL, LLC    
 
           
 
  By:   Lubar Capital Management, LLC, its Manager    
 
           
 
  By:   Lubar & Co., Incorporated, its Manager    
 
           
 
  By:        
 
     
 
David J. Lubar, President    
 
                COGDELL SPENCER INC.    
 
           
 
  By:        
 
           
 
      Name: Frank C. Spencer    
 
      Title: President and CEO    

 